
	
		I
		111th CONGRESS
		2d Session
		H. R. 5485
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2010
			Mr. Tonko introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To expand the National Domestic Preparedness Consortium
		  to include the SUNY National Center for Security and
		  Preparedness.
	
	
		1.Short titleThis Act may be cited as the
			 National Domestic Preparedness
			 Consortium Enhancement Act of 2010.
		2.FindingsCongress finds that—
			(1)the State
			 University of New York (SUNY) is the Nation’s largest comprehensive system of
			 public higher education, comprising 64 campuses across the State of New
			 York;
			(2)the SUNY National
			 Center for Security and Preparedness oversees a coordinated strategy to
			 leverage the resources of all 64 SUNY campuses to develop homeland security
			 training programs and to apply SUNY’s homeland security research
			 expertise;
			(3)the SUNY National Center for Security and
			 Preparedness and the SUNY campuses provide extraordinary capabilities to help
			 the Nation in the areas of intelligence, preparedness, protection analysis,
			 information sharing, and critical decisionmaking;
			(4)the SUNY National Center for Security and
			 Preparedness is poised to create a program in the areas of intelligence,
			 preparedness, protection analysis, information sharing, and critical
			 decisionmaking;
			(5)the management
			 team of the SUNY National Center for Security and Preparedness has many years
			 of experience with working with the National Domestic Preparedness
			 Consortium;
			(6)the SUNY National
			 Center for Security and Preparedness has established partnerships that will
			 allow the SUNY National Center for Security and Preparedness immediately to
			 identify and certify instructors, pilot and certify courses, and set up an
			 infrastructure that is compatible with the reporting requirements of the
			 Department of Homeland Security; and
			(7)none of the member institutions of the
			 National Domestic Preparedness Consortium of the Department of Homeland
			 Security are currently focusing on providing training in the areas of
			 intelligence, protection analysis, information sharing, and critical
			 decisionmaking.
			3.Enhancement of
			 National Domestic Preparedness ConsortiumThe National Domestic Preparedness
			 Consortium of the Department of Homeland Security shall include the SUNY
			 National Center for Security and Preparedness in order to train State, local,
			 and tribal emergency response providers to prepare for and respond to acts of
			 terrorism, including weapons of mass destruction.
		
